Citation Nr: 0836488	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1968 to January 1971.  

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the veteran presented sworn testimony during a 
personal hearing in Providence, Rhode Island which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

The December 2006 rating decision which forms the basis for 
this appeal also denied the veteran's claim of entitlement to 
an increased disability rating for service-connected deep 
vein thrombosis of the right leg.  The veteran's December 
2006 Notice of Disagreement specifically identified TDIU as 
the issue that the veteran intended to appeal.  Accordingly, 
the increased disability rating issue is not in appellate 
status.  See 38 C.F.R. § 20.201 (2007); see also Archbold v. 
Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

REMAND

After having carefully considered the veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

In September 2006, the veteran through his representative 
provided VA with a copy of a SSA determination letter showing 
that he had been granted disability benefits.  However, the 
claims file does not contain any additional SSA records or 
information indicating the basis of the grant.  

The veteran's SSA records are potentially pertinent to his 
TDIU claim.  Those records should be obtained for 
consideration in connection with the issue on appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  

The Board recognizes that, in October 2006, the RO submitted 
an initial request to the SSA for all records pertaining to 
the veteran.  In November 2006, the RO received a response 
from the SSA indicating that "[d]ue to space and housing 
limitations, we cannot keep all records indefinitely.  We no 
longer have a file on this individual."  However, the letter 
from SSA did not indicate that the records were unavailable 
or had been destroyed, but simply that the veteran's records 
were no longer located at that particular facility.  In light 
of VA's duty to assist [see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007)], the Board finds that a second 
request for these records must be made.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should again contact the SSA for 
the purpose of obtaining any records 
from that agency which pertain to the 
veteran's claim for disability 
benefits.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.  All efforts by the 
RO to obtain the veteran's SSA records, 
along with any notice from the SSA that 
the records are unavailable, should be 
documented in the claims folder.  

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

